PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 12/873,699
Filing Date: 1 Sep 2010
Appellant(s): Paul et al.



__________________
Mr. Jeramie J. Keys
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 August 2022 taking appeal from the Final Office Action dated 27 August 2021.
1) Real Party in Interest
A statement identifying by name the real party in interest is contained in the brief.

(2) Summary of the Claimed Subject Matter
The summary of the claimed subject matter is correct. 

(3) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 27 August 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims:
Claims 1-8 and 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

(4) Withdrawn Rejections
The following ground(s) of rejection are withdrawn:
None.

(5) New Grounds of Rejection
None.

(6) Response to Arguments
The Response to Arguments will follow the format of arguments presented by the Appellant. In the Appeal Brief dated 28 August 2022, Appellant makes the following arguments:

(A) (Appellant’s Brief at Pg. 9) Appellant disagrees and asserts that Appellant's claims have the same non-routine, unconventional arrangement of parts as the claims of BASCOM

Regarding (A), the Examiner respectfully submits that the rejection is in accord with MPEP 2106 and the 2019 Revised Patent Subject Matter Eligibility Guidance. Appellant argues that the claimed invention is like that in BASCOM; however, this assertion fails for multiple reasons. First, Appellant’s claimed invention is not filtering internet content at a particular ISP server. The collection and transmission of selected data via the server of Appellant’s claims is not filtering website content. At best, Appellant’s claimed invention merely serves requested data based on a rule, the rule being that those vendors having “procure cause protection” in effect are excluded from the returned selection options. This is not filtering of website content within the meaning of BASCOM. 
Second, the Examiner cannot find and the Appellant has not pointed to any evidence on the record that performing the functionality of the claimed invention on a “secure web-based server” is non-routine or non-conventional. The disclosure of BASCOM indicated that, while internet filters were known in the art, locating a user-specific internet filter on a remote server was not routine or conventional at the time of filing. See BASCOM Global Internet Services, Inc. v. AT&T Mobility, LLC, 2015-1763 at 3-4 (Fed. Cir. 2016). The claimed invention in BASCOM solved this problem by locating a user-customized filter on a remote ISP server. Id at 4-5. There is nothing in Appellant’s as-filed disclosure that indicates that it was unconventional to locate the functionality of the claimed invention at a “secure web-based server.” Furthermore, the prior art of record clearly indicates that it was conventional at the time of filing to locate such functionality on a remote web-based server (see, e.g., U.S. 2004/0204648 to Singletary at Abstract, Fig. 1, Para. 0033; U.S. 2006/0031109 to LaRue at Fig. 1, Para. 0012; WO2000/050970 to De Gheest at Fig. 1, 2, Pg. 11 last full paragraph; etc.).
Third, there is no indication in the claim that the “secure web-based system” and the “computer systems of the one or more healthcare facility administrators” are remote from one another. The claim only requires that the web-based system and (at minimum) one administrator computer are connected via a network. They could literally be in the same room as far as the claim and disclosure are concerned. The Examiner notes that the word “remote,” equivalents thereof, or anything describing the particular location of the web-based server and/or facility computer systems do not appear in the Specification.
Finally, the PTAB Decision on Appeal dated 18 May 2020 previously considered and addressed this argument. The Decision at Pg. 15 first paragraph stated: 



Appellant has not provided evidence that the claimed filtering step is achieved by an inventive, i.e., nonconventional, arrangement of different elements as was the case for the BASCOM claims (cf Reply Br. 3 (Appellant contends that its "filtering at the web-based computer system" is "comparable to the filtering at the server in Bascom" that was "exactly what established the inventive concept [in Bascom] by way of being a non-conventional arrangement of parts")). Argument by counsel cannot take the place of evidence.
Subsequent to the Decision, Appellant has amended the claims to add that the method for matching includes communication between the web-based server and “a network connection between computer systems of the one or more healthcare facility administrators.” These additional features do not negate this finding. There still remains no evidence on record that the arrangement of additional elements is non-conventional or non-routine. 

(B) (Table at Pg. 12) The Examiner further likes to assert that everything but the computers themselves are the abstract idea in the present claims. That cannot be an accurate assessment. BASCOM clearly shows that the filtering tool present in the ISP server is the key part of the non-routine arrangement of parts.

Regarding (B), the Examiner respectfully submits that the rejection is in accord with MPEP 2106 and the 2019 Revised Patent Subject Matter Eligibility Guidance. As indicated by the PTAB Decision on Appeal dated 18 May 2020, the filtering tool was considered to be an additional element in the BASCOM decision: “BASCOM found ‘that filtering content is an abstract idea because it is a longstanding, well-known method of organizing human behavior, similar to concepts previously found to be abstract.’” Thus, the filtering itself was found to be abstract; however, it was the location of the filtering tool on the remote ISP server that provided a practical application. As addressed in the Response to argument (A), there is no indication that the various computers are remote from one another and, even assuming arguendo that they are, there is no evidence on record that such an arrangement is non-routine or non-conventional.

(C) (Pg. 13, first full paragraph) Regarding the specific statements by the Examiner..., there is a physical configuration that involves the secure web based computer system, the computer systems of the vendors, and the abilities of the secure web based computer system to perform the "determining ... by eliminating" recitations quoted above in the chart. Again, this is the same arrangement of parts relied upon by the Federal Circuit in BASCOM, where filtering is being applied at a networked device rather than at the end user system.

Regarding (C), the Examiner respectfully submits that Appellant’s arguments do not identify any physical location and that the as-filed disclosure additionally fails to indicate any physical location. The Examiner is not overruling BASCOM, the Examiner is following BASCOM.

(D) (Pg. 13, last paragraph) Specifically, regarding the Examiner's comment that the PTAB has already found Appellant's argument to be unpersuasive, this comment is completely in error by the Examiner.

Regarding (D), the Examiner respectfully submits the prior PTAB Decision on Appeal fully supports his position. The “determining...by eliminating” functionality of the claim is interpreted to be part of the abstract idea. The Examiner’s statement was in reference to the physical location of the additional elements of the claim, which were found to be routine and conventional per the PTAB decision.

(E) (Pg. 14, first full paragraph) Furthermore, the assertion that Appellant in the as-filed disclosure has not pointed to anything that discussed how the physical arrangement of elements is unconventional, Appellant respectfully disagrees. Appellant's detailed description describes the implementation of the procuring cause protection as being an aspect of the inventive web-based system at the last paragraph of page 17 continuing into page 18 as filed, or [0083] of the published application. Thus, it is inherent that such is asserted to be non-routine and unconventional.

Regarding (E), the Examiner respectfully submits that there is no description of the arrangement of the additional elements being non-routine and/or non-conventional in the argued portion of the Specification. This section states:

    PNG
    media_image2.png
    471
    672
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    152
    666
    media_image3.png
    Greyscale

As can be seen, there is no discussion of the physical arrangement of anything in this portion of the Specification. It is also highly unclear how the argued arrangement is inherent from this portion of the disclosure. The Examiner submits that the functionality discussed in the argued portion of the Specification is directed to the abstract idea portion of the claim. To the extent that Appellant may be arguing that the abstract idea is unconventional, the PTAB Decision on Appeal addresses such an argument: “Further, ‘[i]t has been clear since Alice that a claimed invention's use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention 'significantly more' than that ineligible concept.’” MPEP 2106.05 also addresses this: "As made clear by the courts, the novelty of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter."

(F) (Pg. 14, last paragraph) The Examiner must consider all recitations of the claims, not cherry pick. This is well established black letter patent law. The Examiner here is trying to focus on some high-level server to client computer exchange. In doing so, the Examiner is ignoring much of the claims and especially the "determining ... by eliminating" step of the claim.

Regarding (F), the Examiner respectfully submits that the response was in reference to Appellant’s assertion that the Examiner is required to show that the abstract idea is well-understood, routine, and conventional. The Examiner is not required to evidence this and Appellant has cited no authority that requires this. The Examiner submits that nothing has been ignored as evidenced by the basis of rejection. The “determining” step is part of the abstract idea and has been fully addressed. 

(G) (Pg. 15, first paragraph) Likewise, had the court in BASCOM concluded that filtering of content, regardless of location, was routine then there would not have been patent eligible subject matter.

Regarding (G), the Examiner respectfully submits that this is why the court in BASCOM didn’t conclude that; the location was what provided a practical application / significantly more.

(7) Conclusion
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.